Citation Nr: 1545525	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service connected bilateral knee disabilities.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service connected bilateral knee disabilities.

3.  Entitlement to a disability rating in excess of 10 percent for service connected left knee chondromalacia prior to April 28, 2011 and after June 30, 2011. 

4.  Entitlement to a disability rating in excess of 10 percent for service connected right knee chondromalacia prior to September 22, 2011 and after December 1, 2011. 

5.  Entitlement to a total disability evaluation based on individual unemployability as a result of service connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Board remanded the case to the RO for additional development including obtaining treatment records and a medical opinion.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  A chronic left hip disability was not shown in service, left hip arthritis was not manifest within one year following discharge, and the evidence fails to establish that the Veteran's current left hip disorder is related to his active military service or is due to or aggravated by a service connected disability. 

2.  A chronic low back disability was not shown in service, lumbar spine arthritis was not manifest within one year following discharge, and the evidence fails to establish that the Veteran's current low back disorder is related to his active military service or is due to or aggravated by a service connected disability.  

3.  Prior to April 28, 2011 and after June 30, 2011, the Veteran's left knee disability does not result in ankylosis; subluxation or instability; dislocated or removed meniscus; or flexion or extension that were functionally limited to a level warranting a rating in excess of 10 percent for any distinct period during the course of the appeal.

4.  Prior to September 22, 2011 and after November 30, 2011, the Veteran's right knee disability does not result in ankylosis; subluxation or instability; dislocated or removed meniscus; or flexion or extension that were functionally limited to a level warranting a rating in excess of 10 percent for any distinct period during the course of the appeal.

5.  The evidence fails to establish that the Veteran's service connected disabilities preclude him from securing and/or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  Prior to April 28, 2011 and after June 30, 2011, the criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262 (2015).

4.  Prior to September 22, 2011 and after November 30, 2011, the criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262 (2015).

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, is currently alleging any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, while the Veteran testified at a DRO hearing, he also was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board acknowledges that none of the examinations addresses the collective impact of his service connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  His previous VA examinations, when viewed in their entirety, have described his service connected disabilities in sufficient detail to allow for a fully informed decision on the issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  No additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  Compensation may be provided for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Veteran is seeking service connection for a left hip and a low back disorder, which he contends are secondary to his service connected bilateral knee disabilities.

Left Hip Disorder

Regarding his service connection claim for a left hip disorder, he filed his claim in April 2011.  In February 2014, the Board remanded the claim for further development.

The Veteran's STRs do not show any complaints, symptoms, or treatment for his left hip.

Records after his separation from service do not show that the Veteran was treated for any left hip problems or diagnosed with left hip arthritis within one year of separation from service, and he has not contended otherwise.

The Veteran has not contended direct service connection for his left hip, but instead contends that he has a left hip disorder as a result of his service connected bilateral knee disabilities.

In March 2011, Dr. C.D. wrote that he was "convinced" that the Veteran's service connected bilateral knee disabilities aggravated his left hip.  However, Dr. C.D. provided no rational other than a gait abnormality and did not cite to any medical literature for his conclusion.

In January 2014, Dan Goldberg, a chiropractor, reviewed the Veteran's claims file and opined that the Veteran's left hip disorder was more likely than not caused by his service connected bilateral knee disabilities based on his chiropractic training, but also did not cite to any medical literature for such a conclusion.

In August 2011, the Veteran was afforded a VA examination for his left hip.  The examiner reviewed the Veteran's electronic claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran described having intermittent left hip pain "early on."  A left hip x-ray was normal and did not show any significant degenerative changes.  The examiner noted that the Veteran had a normal examination of the left hip and opined that the Veteran's left hip pain was as likely as not radicular pain from his lumbar spine and/or due to his many years of work as a postal worker, which required heavy lifting and straining.  The examiner also opined that the Veteran's left hip disorder was less likely as not caused by or a result of his service connected bilateral knee disabilities.

In March 2015, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's electronic claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran described having constant left hip pain since having a bone graft for his lumbar spine surgery in 1994.  The examiner opined that Veteran's left hip disorder was less likely as not incurred in or caused by his active service.

In May 2015, a VA examiner reviewed the Veteran's electronic claims file and opined that the Veteran's left hip disorder was less likely as not caused or aggravated by his service connected bilateral knee disabilities.  The examiner noted that there is no significant evidence in the literature that states that an abnormal gait leads to other joint conditions.  Rather, the examiner explained that the opposite was actually shown by the research studies, since research on patients with lower extremity amputations and obvious gait problems do not acquire joint conditions in other joints.  In addition, the examiner noted that gait studies have not shown a greater force is translated to the other joints.  The examiner concluded that there was no physiological basis upon which to assert that knee problems cause hip problems.

The Board has considered all the medical opinions of record and finds that the VA examiners' opinions carry greater probative value.

The Board appreciates the letter written by Dr. C.D.  However, ultimately, the opinion is conclusory in nature.  That is, the doctor has not explained why or how he reached his ultimate conclusion, but for the Veteran having an altered gait.  However, he cited to no evidence supporting the contention that an altered gait caused arthritis in a separate joint, and in fact as pointed out by the examiner in 2015, the current medical understanding based on studies of amputees supports the opposite conclusion.  Moreover, while Dr. C.D. suggested that aggravation may have occurred, there was no actual analysis of the condition of the Veteran's hip disorder, before his knee disabilities allegedly impacted it.  That is, Dr. C.D. in providing his opinion did not explain what records led him to the conclusion that the Veteran's current left hip problems were due to, the result of, or aggravated by his service connected bilateral knee disabilities.   

Likewise, the opinion of Dan Goldberg, while he reported that his opinion was based on his chiropractic training, referred to no specific medical study to support his ultimate opinion.  

Conversely, the opinion by the VA examiner in 2015 was fully grounded in the medical literature.  The examiner explained, with reference to current medical literature, why it was not felt that an altered gait from a knee disability would cause a hip disability.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the VA examiner for his opinion is found to be superior to either of the opinions offered in support of the Veteran's claim, which did not provide any rationale aside from experience and intuition.  Given its grounding in the medical literature and the medical evidence in this case, the VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

As noted, there is no evidence of an in-service incurrence or aggravation of a chronic left hip disability; and no evidence demonstrating any left hip arthritis manifested to a compensable degree within one year following separation from service.  As the latest hip x-rays of record from the August 2011 VA examination were normal and the medical record does not contain any diagnosis of hip arthritis, the Board concludes that continuity of symptomatology of hip arthritis is not shown.  Thus there is no basis for service connection on a direct or presumptive basis.

Consideration has been given to the Veteran's assertion that his left hip disorder is proximately due to his service connected bilateral knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a left hip disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hip arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing such as x-rays or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In addition, multiple lay statements from the Veteran's wife and coworkers describe the Veteran's hip symptoms.  However, all statements reflect they met the Veteran after his separation from service, the earliest being 1977, and thus these opinions offer no probative value concerning direct service connection.  Furthermore, none of these individuals have been shown to be competent, meaning medically trained, to provide an opinion as to the etiology of the Veteran's left hip disorder and whether it is secondary to his service connected bilateral knee disabilities.

That is, although the Board readily acknowledges that Veteran, his wife, and his coworkers are competent to report perceived symptoms of his left hip disorder, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran, his wife, or his coworkers have received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the reasons discussed above, the May 2015 VA opinion is found to constitute the most probative evidence and is therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

As described, the criteria for service connection have not been met for a left hip disability.  That is, the evidence did not show that a chronic hip disability was diagnosed in service or within a year of service; the weight of the evidence was against a finding that hip problems have existed continuously since service; and the weight of the evidence is against a finding that the Veteran's bilateral knee disabilities either caused or aggravated a left hip disorder.  Therefore, the claim is denied.  

Low Back Disorder

Regarding his service connection claim for a low back disorder, the Veteran originally filed a claim for service connection for his low back in December 1976, which was denied in a February 1977 rating decision.  The February 1977 rating decision granted service connection for bilateral knee disabilities.  The Board notes that in July 1977, the Veteran filed a notice of disagreement with the initial rating for his bilateral knee disabilities, but did not dispute the denial of service connection for his low back disorder.  He later filed another claim for service connection for a low back disorder, which was denied in February 2002.  In August 2011, he once again filed a service connection claim for a low back disorder, which the Board reopened in February 2014 and remanded for further development.

The Veteran's STRs do not contain any evidence of complaints or treatment for any low back symptoms.

During the pendency of this appeal, the Veteran has not contended that direct service connection is warranted for his low back disability, but instead asserts that his low back disorder is the result of his service connected bilateral knee disabilities.

At a VA examination two years after separation from service in December 1978, the Veteran reported low back pain, but no chronic low back disability was diagnosed at that time.  The record does not show he was treated for any back complaints until February 1990, when he reported having back pain for at least three months.  Later in December 1992, he reported that his back pain began in January 1991 after twisting to pick up an object.  In February 1993, Dr. O. Del Curling, Jr. reported that the Veteran's back symptoms began in 1991 and opined that he likely experienced a disc herniation due to a work injury.  In October 1993, Dr. Curling continued to opine that the etiology of the Veteran's back pain was the 1991 work injury.  In April 2011, the Veteran again reported twisting his back while getting out of a work truck.

In March 2011, Dr. C.D. wrote that he was "convinced" that the Veteran's bilateral knee disabilities aggravated his low back.  However, Dr. C.D. provided no rational other than a gait abnormality and did not address the Veteran's post-service on-the-job injury.  Moreover, he did not explain the condition of the Veteran's back disability, prior to the alleged aggravation by the Veteran's knee disabilities.

In January 2014, Dan Goldberg, a chiropractor, reviewed the Veteran's claims file and opined that the Veteran's low back disorder was more likely than not caused by his service connected bilateral knee disabilities based on his chiropractic training, but also did not cite to any medical literature for such a conclusion.

In August 2011, the Veteran was afforded a VA examination for his low back.  The examiner reviewed the Veteran's electronic claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported having low back pain since 1993.  The Veteran was diagnosed with postoperative laminectomy L1-3 and degenerative disc disease L2-3.  The examiner opined that the Veteran's low back disorder was less likely as not caused by or the result of his bilateral knee disabilities.  The examiner noted that the Veteran had worked many years as a postal worker, which was as likely as not the cause of his back changes over time.

In March 2015, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's electronic claims file, interviewed the Veteran, and conducted a physical examination.  At this examination, the Veteran asserted that he had experienced back pain since active duty and the pain was constant.  However, the examiner opined that Veteran's low back disorder was less likely as not incurred in or caused by his active service.  The examiner also opined that the Veteran's low back disorder was less likely than not proximately due to or the result of his service connected knee disabilities.  The examiner noted that there was no evidence of a chronic back condition in service and that the Veteran was not given a low back diagnosis at the 1977 VA examination after his service.

In May 2015, a VA examiner reviewed the Veteran's electronic claims file and opined that the Veteran's low back disorder was less likely than not caused or aggravated by the Veteran's service connected bilateral knee disabilities.  The examiner noted that there is no significant evidence in the medical literature that states that an abnormal gait leads to other conditions.  Rather, the examiner explained that the opposite was actually shown by the research studies, since research on patients with lower extremity amputations and obvious gait problems do not acquire joint conditions in other joints.  In addition, the examiner noted that the records show the onset of low back started with job related injury and that there was no physiological basis upon which to assert that knee problems cause lumbar spine degenerative disc disease.

The Board has considered all the medical opinions of record, but ultimately finds that the VA examiners' opinions carry greater probative value.

The Board reiterates that it appreciates the letter written by Dr. C.D.  However, once again the opinion is conclusory in nature.  That is, the doctor has not explained why or how he reached his ultimate conclusion, but for the Veteran having an altered gait.  However, he cited to no evidence supporting the contention that an altered gait caused lumbosacral arthritis, and in fact as pointed out by the examiner in 2015, the current medical understanding based on studies of amputees supports the opposite conclusion.  Moreover, while Dr. C.D. suggested that aggravation may have occurred, there was no actual analysis of the condition of the Veteran's low back disability before his knee disabilities allegedly impacted it.  That is, Dr. C.D. in providing his opinion did not explain what records led him to the conclusion that the Veteran's current low back problems were due to, the result of, or aggravated by his service connected bilateral knee disabilities.   

Likewise, the opinion of Dan Goldberg, while he reported that his opinion was based on his chiropractic training, offered no citation to any medical treatise or study to support his ultimate opinion.

Conversely, the opinion of the VA examiner in 2015 was fully grounded in the medical literature.  The examiner explained, with reference to current medical literature, why it was not felt that an altered gait from a knee disability would cause a low back disability.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the VA examiner for his opinion is found to be superior to either of the opinions offered in support of the Veteran's claim, which did not provide any rationale aside from experience and intuition.  Given its grounding in the medical literature and medical evidence in this case, the VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

As noted, there is no evidence of an in-service incurrence or aggravation of a chronic low back disability; and no evidence demonstrating any lumbosacral spine arthritis manifested to a compensable degree within one year following separation from service.  Therefore, the Board concludes that continuity of symptomatology of lumbosacral spine arthritis is not shown.  Thus, there is no basis for service connection on a direct or presumptive basis.

Consideration has been given to the Veteran's assertion that his low back disorder is proximately due to his service connected bilateral knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Lumbosacral arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing such as x-rays or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In addition, multiple lay statements from the Veteran's wife and coworkers describe the Veteran's low back symptoms.  However, all statements reflect they met the Veteran after his separation for service, the earliest being 1977, and thus these opinions offer no probative value concerning direct service connection.  Furthermore, none of these statements regard the etiology of the Veteran's low back disorder being secondary to his service connected bilateral knee disabilities.

That is, although the Board readily acknowledges that Veteran, his wife, and his coworkers are competent to report perceived symptoms of his low back disorder, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran, his wife, or his coworkers have received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for a low back disability.  That is, the evidence did not show that a chronic low back disability was diagnosed in service or within a year of service; the weight of the evidence was against a finding that low back problems have existed continuously since service; and the weight of the evidence is against a finding that the Veteran's bilateral knee disabilities either caused or aggravated a low back disorder.  Therefore, the claim is denied.  
Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

In January 2011, the Veteran filed claims for increased disability ratings for his bilateral knee disabilities.  His left knee had been rated at 10 percent disabling since February 1992 and his right knee had been rated at 10 percent disabling since January 1977.  In July 2012, the RO granted a temporary 100 percent disability rating for his left knee from April 28, 2011 through June 30, 2011 and a temporary 100 percent disability rating for his right knee from September 22, 2011 through November 30, 2011, both for convalescence from knee surgeries.  The Veteran asserts that he is entitled to higher ratings outside of these periods.

The Veteran has been assigned separate 10 percent ratings for his left and right knee disabilities under Diagnostic Code 5299-5019 for knee pain.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 5019, which evaluates bursitis under Diagnostic Code 5003, which in turn evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case Diagnostic Codes 5260 and 5261.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Codes 5260 and 5261 (limitation of knee flexion and knee extension respectively), a noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  A 20 percent rating is assigned for either flexion limited to 30 degrees or extension limited to 15 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

During the periods on appeal, the Veteran's treatment records show that in January 2011, he demonstrated right knee flexion to 115 degrees and extension to 0 degrees and left knee flexion to 120 degrees and extension to 0 degrees.  In March 2011, varus/valgus stress tests showed stable knees.  The Veteran also had range of motion to 110 degrees in both knees.

At a March 2011 VA examination, the Veteran reported experiencing constant pain that was aggravated by weight bearing that limited his walking and standing.  However, his knees did not have any effects on his usual daily activities.  He also reported giving away, locking episodes, swelling, and stiffness, but denied having instability, effusion, or episodes of dislocation or subluxation.  On physical examination, neither knee was found to have instability.  He demonstrated left knee flexion to 135 degrees and left knee extension to 0 degrees and demonstrated right knee flexion to 135 degrees and right knee extension to 10 degrees.

The Veteran underwent left knee surgery in April 2011 and received a temporary 100 percent disability rating for his left knee from April 2011 to June 2011 for convalescence.  In July 2011, the rating for his left knee was returned to 10 percent.

In July 2011, the Veteran demonstrated left knee flexion to 132 degrees and extension to 8 degrees and right knee flexion to 145 degrees and extension to 12 degrees.

The Veteran underwent right knee surgery in September 2011 and received a temporary 100 percent disability rating for his right knee from September 2011 to November 2011 for convalescence.  In September he demonstrated full flexion of both knees and lacked only 3 degrees of extension.  Following the convalescent period, the Veteran's rating for his right knee was returned to 10 percent.

In November 2011, the Veteran demonstrated left knee range of motion to 100 degrees and right knee range of motion to 90 degrees.  In July 2012, he demonstrated flexion to 110 degrees in both knees.  In October 2012, he demonstrated flexion to 120 degrees in both knees.  In November 2012, he demonstrated left knee flexion to 100 degrees and right knee flexion to 90 degrees.  He was also fitted for knee braces.  In February 2012, he demonstrated flexion to 100 degrees in both knees with no swelling or effusion.

From April 2012 through January 2015, he had flexion to at least 110 degrees in both knees.  He had no swelling or effusion and retained a normal gait but for in May 2014 when he had a small effusion with a guarded gait.  During this period, he underwent injection therapy.

In early February 2015, the Veteran demonstrated range of motion to 110 degrees in both knees.  At a physical therapy appointment later in February 2015, he had flexion in both knees to 95 degrees and extension limited to -20 degrees on the right and -10 on the left.  The physical therapist indicated the goal was to restore active range of motion in the knees and to reduce pain.

At a March 2015 VA examination, the Veteran again complained of constant pain in both knees that was aggravated by driving, walking, climbing, and stooping.  On examination, he had normal range of motion in both knees with no pain and no changes after repetitive use testing.  However, he had tenderness throughout both knees and pain resulted in functional loss.  He retained normal 5/5 strength in each knee with no muscle atrophy.  He had no ankylosis in either knee.  He had no instability in either knee.  He had never experienced recurrent patellar dislocation, shin splints, stress fractures, chronic external compartment syndrome, or any other tibal and/or fibial impairment.  He had meniscal tears treated with surgeries that resulted in residual pain and swelling in both knees.  He occasionally used braces.  The examiner noted that the Veteran's bilateral knee disabilities caused difficulty driving for long periods of time, walking, and climbing.

In May 2015, the Veteran reported experiencing increased knee pain and was given repeat steroid injections.  He also complained about stiffness without swelling.  On physical examination, he had flexion to 110 degrees and no swelling or effusion of the knees.  It was also noted that the Veteran walked with a normal gait.

In view of the above, the Board finds that the criteria to assign a 20 percent rating for the Veteran's knees under Diagnostic Code 5260 have not been met.  As described above, the Veteran consistently demonstrated flexion in both knees to well more than 60 degrees, equivalent to a noncompensable rating.  His VA treatment records do not document any limitation of flexion limited to 60 degrees or less.  At most, he had left knee flexion limited to 90 degrees.  However, at no time has the Veteran been shown to have flexion limited to 30 degrees in either knee, which would be required for a 20 percent disability rating.  As such, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5260.

Turning to limitation of extension, the Board finds that the criteria to assign a 20 rating for the Veteran's left knee under Diagnostic Code 5261 have not been met.  The Veteran had full extension in both knees between January 2011 and March 2011.  At the March 2011 VA examination, right knee extension was limited to 10 degrees, and at a July 2011 treatment visit, right knee extension was limited to 12 degrees, which is equivalent to a 10 percent rating (a rating in excess of 10 percent would require extension limited to 15 degrees).

The Veteran underwent right knee surgery in September 2011, after which his treatment records do not document any limitation of extension from November 2011 through February 2015.  In February 2015, the Veteran's extension was noted to be limited to -20 degrees on the right and -10 degrees on the left, but by the March 2015 VA examination and after participating in physical therapy, he once again was found to have normal extension.  Thus, while the July 2011 and February 2015 examinations demonstrated limitations of extension, these limits were not chronic in nature as they resolved after surgery and physical therapy.  While the Veteran was shown to have extension briefly limited to -20, the Board notes that this measurement was taken in conjunction with physical therapy, the purpose of which was to restore any limitation of motion, and the next range of motion measurement, taken approximately a month later, showed that the Veteran once again had full extension bilaterally.  As such, it does not appear that the Veteran had a chronic impairment of the right knee such that a staged rating would be warranted for any period of time.  Rather, it appears that physical therapy quickly addressed any limitation of motion that was present.

As noted, the Veteran's knees are both rated under Diagnostic Code 5019, which directs that the knees be rated based on limitation of motion.  While the Veteran has been assigned 10 percent ratings based on painful motion, a separate rating is not to be assigned based on limitation of motion, as such would be considered pyramiding.  As such, while the Veteran might have met the criteria for a 10 percent rating during the course of his appeal based on limitation of extension, separate ratings for pain and for limitation of extension are not assignable in this case.  As such, a rating in excess of 10 percent cannot be assigned under Diagnostic Code 5261.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the medical records document that the Veteran demonstrated range of motion consistent with the assigned ratings despite his complaints of pain.  Moreover, at the March 2015 VA examination during range of motion testing, the Veteran had no pain, and repetitive motion testing did not cause additional limitation.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience pain in his knee on palpation, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently demonstrated pain free range of motion of both knees.  As such, there is no basis for a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261.

To this end, the Veteran was given a 10 percent rating under Diagnostic Code 5299-5019 for each knee, ratings that were assigned based on application of 38 C.F.R. § 4.59 which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  A rating in excess of 10 percent is not available unless it is shown that range of motion is functionally limited to a level in excess of 10 percent, which as discussed above is not shown here as the pain in the Veteran's knees has not so functionally limited him as to warrant a rating in excess of 10 percent for either limitation of flexion or limitation of extension.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The March 2015 VA examiner noted that the Veteran had no ankylosis of either knee.  In addition, VA treatment records fail to suggest the presence of ankylosis.  The Veteran has also failed to suggest ankylosis is present.  Therefore, this Diagnostic Code is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

At the March 2011 and March 2015 VA examinations, both of his knees showed no signs of instability or abnormal movement on physical testing.  At the March 2015 VA examinations, there was no evidence of any patellar subluxation or dislocation.  In addition, the Veteran had normal stability tests during VA treatment sessions.  As such, a separate rating is not warranted for instability or recurrent subluxation.

Diagnostic Code 5258 evaluates semilunar cartilage, which is synonymous with the meniscus.  When the meniscus is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  Under Diagnostic Code 5259, when the meniscus has been removed, but remains symptomatic, a 10 percent rating is assigned.  Here, the Veteran has undergone meniscal surgeries for both knees, but his meniscus was not removed.  While he reported episodes of locking, he denied having any effusion or episodes of dislocation.  As such, separate ratings are not warranted for meniscus symptomology.  Moreover, the Veteran is service connected for chondromalacia of the patella.  He has not been service connected for a torn meniscus in either knee, and there has not been any suggestion that a torn meniscus was the result of his military service.

As the Veteran's range of motion does not meet compensable levels under Diagnostic Codes 5260 to 5261, the Board considered whether a higher rating could be assigned under Diagnostic Code 5003.  In this regard, while there is x-ray evidence of arthritis in both knees, the record does not reflect any incapacitating episodes.  38 C.F.R. § 4.45(f) (explaining the knee is a major joint).  As such, a higher 20 percent evaluation is not warranted under Diagnostic Codes 5019 and 5003.

As described, the criteria for a schedular rating in excess of 10 percent for either the Veteran's left or right knee disabilities outside the periods when he underwent surgery have not been met and his claims are denied. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's bilateral knee disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's bilateral knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  He was found to have a 10 percent for each knee rating under Diagnostic Code 5299-5019.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher schedular ratings were not warranted.  Moreover, the evidence does not suggest that the Veteran's bilateral knee disabilities are unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his bilateral knee disabilities, which includes constant pain, tenderness, swelling, giving away, locking episodes, and stiffness, but such symptoms, while some of these symptoms are not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, these symptoms were contemplated within the consideration of the schedular ratings.

As such, while the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disabilities renders him within the confines of the schedular rating that is assigned.  It is also noted that the Veteran undergoes injection therapy and wears knee braces.  However, neither treatment suggests an extraschedular rating is appropriate as neither knee braces nor injections are symptoms of a knee disability, but rather are medical techniques for treating symptoms of a knee disability such as, in this case, pain.  The fact that the Veteran undergoes injection therapy and wears knee braces do not make his bilateral knee disabilities unique or unusual, as it would be expected that someone who has a bone on bone bilateral knee disability with the associated pain would receive injections and wear knee braces intended to mitigate his symptomatology. 

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's compensable service connected disabilities are a left knee disability, rated at 10 percent disabling effective September 21, 1976, outside periods of convalescence for surgery, and a right knee disability, rated at 10 percent disabling as of September 21, 1976, outside periods of convalescence.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See 38 C.F.R. § 4.16(b).  

After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis is not warranted, as a review of the Veteran's VA treatment records, taken in total, does not suggest that the Veteran is actually unable to obtain or maintain substantially gainful employment as a result solely of his service connected disabilities.  

In December 2010, it was noted that the Veteran had worked as a mail carrier for the last 32 years.  He worked 6 days/week, and his work activities consisted of walking 10-12 miles/day for 20 years, recently decreased to 2-3 miles/day.  He was also required to carry a mailbag which can be up to 35 pounds.  The medical professional noted that the Veteran's condition had deteriorated over recent years, and he was unable to do his regular activities due to increased pain in both of his knees.  Nevertheless, there was no suggestion that the knee disabilities rendered him unable to do any form of substantially gainful employment.

At physical examinations, the Veteran had bilateral knee limitation of motion, but he otherwise retained normal 5/5 strength with no muscle atrophy since March 2011.  Furthermore, the record shows that the Veteran has remained employed through at least November 2014, although his work duties were adjusted to compensate for his bilateral knee disabilities.  The Board notes that some interference is anticipated when a Veteran receives a compensable rating for a service connected disability.

At the March 2011 examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran's bilateral knee disabilities limited him to standing no more than 10 minutes at a time and walking no more than two miles.  However, the Veteran had not missed any work due to his disabilities at that time.

At the March 2015 examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran's bilateral knee disabilities limited him from driving for long periods of time and resulted in difficulty with walking and climbing.  

Ultimately, neither examiner found that the Veteran as so functionally limited by his knees as to be unable to either obtain or maintain substantially gainful employment. 

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  Conversely, the only evidence even suggesting the Veteran is unemployable comes from his own statements.  However, the medical professionals who examined the Veteran were aware of his contentions, but simply found that the Veteran's service connected disabilities did not appear to be of such severity to render him unable to obtain or maintain substantially gainful employment.  

Moreover, while the Veteran believes he is unemployable, he has a number of physical impairments such as his back and hips which are not service connected and cannot be included in this analysis.

As such, TDIU is not warranted.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of his disabilities and how they affect his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  Moreover, based on his statements, the Veteran has been examined by VA on a number of occasions.  However, as discussed, the examinations have not found such functional limitation as a result of the Veteran's service connected disabilities that the Board believes that he is actually unable to obtain or maintain substantially gainful employment.  That is, the Board finds the opinions of the March 2011 and March 2015 VA examiners to be the most competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service connected disabilities preclude him from securing and maintaining substantially gainful employment and entitles him to TDIU.

Accordingly, TDIU on an extraschedular basis is denied.







ORDER

Service connection for a left hip disorder, to include as secondary to bilateral knee disabilities, is denied.

Service connection for a low back disorder, to include as secondary to bilateral knee disabilities, is denied.

A disability rating in excess of 10 percent for service connected left knee disability, prior to April 28, 2011 and from June 30, 2011 to the present, is denied. 

A disability rating in excess of 10 percent for service connected right knee disability, prior to September 22, 2011 and from December 1, 2011 to the present, is denied. 

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


